Case 2:20-cv-00380-JRG Document 47 Filed 01/11/21 Page 1 of 4 PageID #: 1445




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

               Plaintiffs,                          Civil Action No. 2:20-cv-380-JRG

       vs.

SAMSUNG ELECTRONICS CO. LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA,

               Defendants



                        SAMSUNG’S NOTICE OF CLARIFICATION

     The Samsung Defendants file this notice to clarify a point referenced in the Court’s

Memorandum Opinion and Preliminary Injunction (“Opinion”) regarding Samsung’s pending

action at the United States International Trade Commission (ITC). Dkt. 45 at 12-13. The Opinion

states that Samsung filed an ITC complaint on January 7, 2021 seeking injunctive relief “against

Ericsson for Ericsson’s 4G and 5G complaint products based on alleged infringement of

Samsung’s 4G and 5G SEPs--seeking the very type of injunctive relief the ASI bars Ericsson from

seeking. See Certain Wireless Communications Equipment and Components Thereof, Inv. No.

337-TA-3522 (Jan. 7, 2021).” Id. (emphasis in original). The Opinion further states that “[i]f

Samsung can seek redress of its claims through injunctive relief in the United States, it would be

the height of inequity (and hypocrisy) to allow the ASI to tie Ericsson’s hands from doing the

same.” Id. at 13.

       Because Samsung’s ITC complaint was not discussed in the parties’ briefs or at the hearing,

Samsung clarifies for the Court that Samsung’s action was a non-SEP action, i.e., it does not


                                                1
Case 2:20-cv-00380-JRG Document 47 Filed 01/11/21 Page 2 of 4 PageID #: 1446




concern 4G or 5G standard-essential patents. Page 6, paragraph 17 of Samsung’s ITC complaint,

confirms this, stating “Samsung has not declared the Asserted Patents as potentially essential to

any standard maintained by a standard setting organization.” Attachment 1. Samsung’s complaint

is similar to a non-SEP action that Ericsson filed on January 4 with the ITC. Attachment 2 at p. 2

of Ericsson’s Public Interest Statement (Ericsson stating that with regard to its ITC complaint,

“[n]one of the Asserted Patents has been declared essential to any industry standard.”). Thus,

Samsung’s ITC complaint does not seek the type of injunctive relief for SEPs that the ASI bars

Ericsson from seeking, but seeks relief similar to an already-filed Ericsson ITC complaint likewise

directed to non-SEPs.




Dated: January 11, 2021                              Respectfully submitted,


                                                      /s/ Melissa R. Smith
                                                     Melissa R. Smith
                                                     State Bar No. 24001351
                                                     GILLAM & SMITH, LLP
                                                     303 South Washington Avenue
                                                     Marshall, Texas 75670
                                                     Telephone: (903) 934-8450
                                                     Facsimile: (903) 934-9257
                                                     Email: melissa@gillamsmithlaw.com

                                                     Gregory S. Arovas, P.C.
                                                     greg.arovas@kirkland.com
                                                     KIRKLAND & ELLIS LLP
                                                     601 Lexington Avenue
                                                     New York, New York 10022
                                                     Telephone: (212) 446-4800
                                                     Facsimile: (212) 446-4900

                                                     Edward C. Donovan, P.C.
                                                     edward.donovan@kirkland.com
                                                     F. Christopher Mizzo, P.C.
                                                     chris.mizzo@kirkland.com



                                                2
Case 2:20-cv-00380-JRG Document 47 Filed 01/11/21 Page 3 of 4 PageID #: 1447




                                         KIRKLAND & ELLIS LLP
                                         1301 Pennsylvania Ave. N.W.
                                         Washington, D.C. 20004
                                         Telephone: (202) 389-5000
                                         Facsimile: (202) 389-5200

                                         David Rokach
                                         david.rokach@kirkland.com
                                         KIRKLAND & ELLIS LLP
                                         300 North LaSalle
                                         Chicago, IL 60645
                                         Telephone: (312) 862-2000
                                         Facsimile: (312) 862-2200

                                         Paul Zeineddin
                                         pzeineddin@axinn.com
                                         AXINN, VELTROP & HARKRIDER LLP
                                         950 F. Street, N.W.
                                         Washington, DC 20004
                                         Telephone: (202) 912-4700
                                         Facsimile: (202) 912-4701

                                         Attorneys for Samsung Defendants




                                     3
Case 2:20-cv-00380-JRG Document 47 Filed 01/11/21 Page 4 of 4 PageID #: 1448




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on January 11, 2021.




                                                    /s/ Melissa R. Smith




                                              4
